

Exhibit 10.7




Lexmark International, Inc.


2006-2008 Long-Term Incentive Plan


Agreement


(As Amended and Restated Effective as of December 17, 2007)






This 2006-2008 Long-Term Incentive Plan (the "2006-2008 LTIP") Agreement
(“Agreement”) between Lexmark International, Inc., a Delaware corporation (the
"Company"), and the person specified on the signature page (the "Participant"),
as entered into as of March 13, 2006, is hereby amended and restated, effective
as of December 17, 2007.


This Agreement is only a summary of the principal terms governing the 2006-2008
LTIP. The 2006-2008 LTIP is subject in all respects to the terms of the Lexmark
International, Inc. Stock Incentive Plan, as amended and restated April 30, 2003
(the "Plan").  In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.  It is important
that the Participant read and understand the Plan and not rely solely on the
brief description that follows.  All capitalized terms used but not defined
herein shall have the meaning set forth in the Plan.




Overview


The 2006-2008 LTIP is designed to reward the achievement of specific performance
objectives over a three-year period.  The Compensation and Pension Committee of
the Board of Directors of the Company (the "Committee") established the
performance objectives and performance measures set forth below for the
performance period beginning January 1, 2006 and ending December 31, 2008 (the
"Performance Period").


Depending upon the Company's attainment of the performance objectives and
certain financial performance measures of the Company's peers, the Participant
may be eligible to receive a payment under the 2006-2008 LTIP, as set forth
below.




Plan Measurements


For the Performance Period, the Committee has established the following
performance measures based on the Company's strategic plan for the Performance
Period:




[Intentionally Omitted]





Page 1
 
 

--------------------------------------------------------------------------------

 

Market share attainment will be calculated by aggregating the points achieved in
each market segment as outlined in the following tables.  Segment market share
will be measured at the end of the Performance Period based on market research
reported by IDC or such other market research provider as determined to be
appropriate by the Committee at the time, in its sole discretion.














[Intentionally Omitted]
















































At the end of the three-year Performance Period, if the aggregate attainment
based upon the two performance measures is below the Minimum level, there is an
additional calculation comparing the Return on Invested Capital ("ROIC") for the
Company with that of its peer companies over the same three-year period.  The
calculation of the Company's ROIC will be based upon Net Income before
Extraordinary Items.  If the Company's ROIC is at or above the median average of
the ROIC of the peer companies included in the S&P Technology Index or, in the
event that such index is no longer available, such other index as determined to
be appropriate by the Committee at the time in its sole discretion, the
2006-2008 LTIP will be funded at 15% of Target for each of the two performance
measures (as specified below) regardless of any below-Minimum attainment for the
two performance measures.




Target Opportunity


The 2006-2008 LTIP awards are denominated in cash, but in the Committee's sole
discretion may be paid in cash, the Company’s Class A Common Stock or a
combination of cash and the Company’s Class A Common Stock.  For the Performance
Period, your target award is [TARGET AMOUNT].


The chart below and the examples in Attachment A illustrate how the 2006-2008
LTIP awards will be calculated. The level of attainment for Operating Income is
not linked to the level of attainment for Market Share.  As a result, the level
of attainment on each performance measure may independently generate a payment
to Participants based on its achievement.



Page 2
 
 

--------------------------------------------------------------------------------

 



------------------------------------------ -------------------------
---------------------- ------------------------
Target
Opportunity                            Minimum                  Target               Maximum
------------------------------------------ -------------------------
---------------------- ------------------------
------------------------------------------ -------------------------
---------------------- ------------------------


Operating Income                          15% of Target       50% of
Target     100% of Target


------------------------------------------ -------------------------
---------------------- ------------------------


Market Share                                 15% of Target       50% of
Target     150% of Target


------------------------------------------ -------------------------
---------------------- ------------------------




Committee Discretion


The Committee may use its sole discretion in determining the amount of any
payment, or no payment, to Participants under the 2006-2008 LTIP based on any
factors that it deems appropriate.




Payout Timing


The Committee intends to review and approve the Company's business results and
Market Share position as compared to the 2006-2008 LTIP performance measures and
the Company's business results compared to the peer companies included in the
index stated above following the end of the three-year Performance Period. These
reviews are expected to occur in a 2009 Committee meeting.  Payments will be
made only after the Committee approval has occurred, and any such payments will
be made in 2009 and no later than two and one-half months after the end of the
three-year Performance Period.    


Termination of Employment


Except in the event of the death, Disability or Retirement of the Participant
during the third year of the Performance Period, the Participant must be
employed at the end of the Performance Period (December 31, 2008) to receive a
payout.  If the Participant terminates employment for any reason (including
death, Disability or Retirement) during the first two years of the Performance
Period, the Participant shall forfeit all rights to any payments under this
Agreement.  If the Participant should terminate employment due to death,
Disability or Retirement during the third year of the Performance Period, the
payout, if any is achieved based on actual performance of the Company and its
peers over the Performance Period, will be prorated and paid out after the end
of the Performance Period subject to the approval of the Committee and in
accordance with the payout timing described above.  For purposes of this
Agreement, (a) “Disability” means a physical or mental disability or infirmity
of the Participant, as defined in any disability plan sponsored by the Company
or any Subsidiary which employs the Participant, or, if no such plan is
sponsored by the Participant’s employer, the Lexmark International, Inc.
Long-term Disability Plan; and (b) “Retirement” means a Participant’s retirement
at or after normal retirement age under the terms of the retirement plan
sponsored by the Company or any Subsidiary which employs such Participant.




Forfeiture of the Award


The Participant acknowledges that this opportunity for a long-term incentive
award has been granted as an incentive to the Participant to remain employed by
the Company or one of its Subsidiaries and to exert his or her best efforts to
enhance the value of the Company and its Subsidiaries over the long-term.
Accordingly, the Participant agrees that if he or she (a) within 12 months of
termination of employment with the Company, or its Subsidiaries, accepts
employment with a competitor of the Company or one of its Subsidiaries or
otherwise engages in competition with the Company or one of its Subsidiaries, or
(b) within 36 months of termination of employment with the Company, or its
Subsidiaries, directly or indirectly, disrupts, damages, interferes or otherwise
acts against the interests of the Company or one of its Subsidiaries,
 
Page 3

--------------------------------------------------------------------------------


including, but not limited to, recruiting, soliciting or employing, or
encouraging or assisting the Participant's new employer or any other person or
entity to recruit, solicit or employ, any employee of the Company or one of its
Subsidiaries without the Company's prior written consent, which may withheld in
its sole discretion, or (c) within 36 months of termination of employment with
the Company, or its Subsidiaries, disparages, criticizes, or otherwise makes any
derogatory statements regarding the Company or its Subsidiaries or their
directors, officers or employees, or (d) discloses or otherwise uses
confidential information or material of the Company or one of its Subsidiaries,
each of these constituting a harmful action, then the Participant shall
immediately repay to the Company the full amount of the award received under the
terms and conditions of the 2006-2008 LTIP.  The Committee shall have the right
not to enforce the provisions of this paragraph with respect to the Participant.


Participant agrees to be fully liable for any breach of this above described
covenant, promise and agreement.  Participant agrees to reimburse Lexmark for
all costs and expenses, including attorneys’ fees, incurred by Lexmark in
enforcing the obligations of Participant.  This entire provision shall survive
the termination of the Agreement and, in no manner, shall the remedies described
herein be considered as Lexmark’s exclusive or entire remedy for Participant’s
breach, non-compliance or violation of any other agreement that Participant may
have entered into with Lexmark.




Tax Withholding


In the event that the payout of the award is made in Class A Common Stock of the
Company, delivery of such stock shall not be made unless and until the
Participant, or, if applicable, the Participant’s beneficiary or estate, has
made appropriate arrangements for the payment to the Company of an amount
sufficient to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other tax requirements, as determined by the Company.  To
satisfy the Participant’s applicable withholding and other tax requirements, the
Company may, in its sole discretion, withhold a number of shares of Class A
Common Stock having an aggregate Fair Market Value on the payout date equal to
the applicable amount of such withholding and other tax requirements, subject to
any rules adopted by the Committee or required to ensure compliance with
applicable law, including, but not limited to, Section 16 of the Securities
Exchange Act of 1934, as amended.  Any cash payment made under this Agreement
shall be made net of any amounts required to be withheld or paid with respect
thereto (and with respect to any shares of Class A Common Stock delivered
therewith) under any applicable U.S. federal, state and local and non-U.S. tax
withholding and other tax requirements.




Transferability


Unless otherwise provided in accordance with the provisions of the Plan, the
award granted pursuant to this Agreement may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated by the Participant, other than
by will or the laws of descent and distribution.  The term “Participant” as used
in this Agreement shall include any permitted transferee.




Interpretation; Construction


All powers and authority conferred upon the Committee pursuant to any term of
the Plan or this Agreement shall be exercised by the Committee, in its sole
discretion.  All determinations, interpretations or other actions made or taken
by the Committee pursuant to the provisions of the Plan or this Agreement shall
be final, binding and conclusive for all purposes and upon all persons and, in
the event of any judicial review thereof, shall be overturned only if arbitrary
and capricious.  The Committee may consult with legal counsel, who may be
counsel to the Company or any of its subsidiaries, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.




Amendment


The Committee shall have the right to alter or amend the 2006-2008 LTIP and this
Agreement in its sole discretion, from time to time, as provided in the Plan in
any manner for the purpose of promoting the objectives of the Plan, provided
that no such amendment shall impair the Participant's rights under the 2006-2008
LTIP without the Participant's consent. Subject to the preceding sentence, any
alteration or amendment to the 2006-2008 LTIP by the Committee shall, upon
 
Page 4

--------------------------------------------------------------------------------


adoption by the Committee, become and be binding and conclusive. The Company
shall give written notice to the Participant of any such alteration or amendment
of the 2006-2008 LTIP as promptly as practical after the adoption.  This
Agreement may also be amended in writing signed by both an authorized
representative of the Company and the Participant.




No Guarantee of Employment or Future Incentive Awards


Nothing in the Plan or the 2006-2008 LTIP shall be deemed to:


 
(a)  interfere with or limit in any way the right of the Company or any
Subsidiary to terminate the Participant's employment at any time for any reason,
with or without cause;



 
(b)  confer upon the Participant any right to continue in the employ of the
Company or any Subsidiary; or



 
(c)  provide Participant the right to receive any Incentive Awards under the
Plan in the future or any other benefits the Company may provide to some or all
of its employees.





 
Internal Revenue Code Section 409A

The parties intend for the awards under this Agreement to meet the “short-term
deferral” exception from the provisions of Code Section 409A and the Treasury
regulations issued thereunder or to otherwise comply with Code Section 409A and
the guidance and Treasury regulations issued thereunder.  Notwithstanding any
provision of the Agreement to the contrary, the Agreement shall be interpreted
and construed consistent with this intent, provided that the Company shall not
be required to assume any increased economic burden.


Assignability


Neither this Agreement or any right, remedy, obligation or liability arising
hereunder or by reason hereof shall be assignable by the Company or the
Participant without the prior consent of the other party.




Applicable Law


The 2006-2008 LTIP and this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws and excluding any conflict
or choice of law rule or principle that may otherwise refer construction or
interpretation of the 2006-2008 LTIP or this Agreement to the substantive law of
another jurisdiction.




Jurisdiction


The Participant hereby irrevocably and unconditionally submits to the
jurisdiction and venue of the state courts of the Commonwealth of Kentucky and
of the United States District Court of the Eastern District of Kentucky located
in Fayette County, Kentucky, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such Kentucky state, or to the extent required by
law, United States federal courts located in such jurisdiction.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  Participant further agrees
that any action related to, or arising out of, this Agreement shall only be
brought by Participant exclusively in the federal and state courts located in
Fayette County, Kentucky.  Nothing in this Agreement shall affect any right that
the Company may otherwise have to bring any action or proceeding relating to
this Agreement in
 
Page 5

--------------------------------------------------------------------------------


the courts of any jurisdiction.




Section and Other Headings, Etc.


The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.  In this Agreement all references to “dollars” or “$” are to United
States dollars.


Severability


If any provision of this Agreement, the 2006-2008 LTIP or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement, the 2006-2008 LTIP or the Plan, and the
Agreement, the 2006-2008 LTIP and the Plan shall be construed and enforced as if
such provision had not been included.




Survival


Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect.




Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.




Please sign and date this Agreement to acknowledge that you have read the terms
of this Agreement and understand that this 2006-2008 LTIP award is subject to
the provisions of the Plan and that you agree to the terms and conditions
contained herein and therein.




                                                 LEXMARK INTERNATIONAL, INC.




                                          By:  _________________________________


                                               Vice President of Human Resources




                                               EXECUTIVE:


                                          By:  (Name)


                                               _________________________________
                                                (sign your name)


                                          Date:_________________________________




                                               _________________________________
                                                (Beneficiary Name)


 

 
Page 6

--------------------------------------------------------------------------------


Attachment A - Long-Term Incentive Plan Examples






Bonus Opportunity
Minimum
Target
Maximum
2008 Operating Income
15% of Target
50% of Target
100% of Target
Market Share
15% of Target
50% of Target
150% of Target











 
Example 1
Example 2
Example 3
Example 4
Example 5
Level of Attainment
         
2008 Operating Income
Target
Minimum
Maximum
Minimum
Minimum
Market Share
Target
Minimum
Maximum
Target
Below Minimum
           
Level of Attainment (% of Target)
         
2008 Operating Income
50%
15%
100%
15%
15%
Market Share
50%
15%
150%
50%
0%
Aggregate Attainment
100%
30%
250%
65%
15%
           
Target Award ($)
$100,000
$100,000
$100,000
$100,000
$100,000
Aggregate Attainment (% of Target)
100%
30%
250%
65%
15%
 
Payout
(Target times Aggregate Attainment)
 
$100,000
 
$30,000
 
$250,000
 
$65,000
1
$15,000
 


 

 

 
(1)  Since the aggregate attainment based upon the two performance measures is
below the Minimum level (30%), there would be an additional calculation
comparing the Return on Invested Capital for the Company with that of its peer
companies over the same three-year Performance Period and the potential for
funding the payout at the Minimum level (30%).
 



Page 7